Citation Nr: 1635468	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active duty service from October 1994 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Central Office hearing.  A hearing transcript has been associated with the record.

In August 2012, the Board, in relevant part, denied the claims for increased ratings for left and right knee degenerative arthritis.  The Veteran subsequently appealed these denials of the claims for an increased rating to the Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for an Order Partially Vacating and Remanding the Board Decision (JMR) and Order, the Court vacated the Board's August 2012 decision and remanded the claims to the Board for further adjudication.

In August 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that a higher rating is warranted for her service-connected degenerative arthritis of the right and left knees due to the pain she experiences.  Before this claim may be properly adjudicated, however, the Board finds that a remand is necessary so that the Veteran may undergo a VA examination that complies with the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  

In relevant part, the Court in Correia held that the painful motion provision of 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Specifically, the relevant portion of 38 C.F.R. § 4.59 states that "joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Veteran's claims in the case at hand must be remanded in order to schedule an examination that includes the necessary testing.  

While this case is on remand, the AOJ should obtain any outstanding VA and private treatment records and associate these records with the claims file.  (The Board notes that the most recent set of VA medical records that was obtained in connection with this claim were printed on September 18, 2015.)

Finally, the Board notes that the Veteran submitted additional evidence without a waiver of AOJ review, and no supplemental statement of the case was subsequently issued.  Because the Veteran's substantive appeal in this case was filed before February 2, 2013, remand of this case for AOJ consideration of this new evidence is necessary.  See 38 C.F.R. § 20.1304(c).  On remand, this evidence should be considered by the AOJ in connection with the Veteran's claims.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include those dated after September 18, 2015, and associate these records with the claims file.  

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records that pertain to treatment she has received for her knees.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected bilateral knee disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left and right knee disabilities and should provide the following information:  

a.  The examiner should specifically state range of motion findings for both knees.  To comply with recent caselaw, range of motion in the Veteran's knees should be tested for pain (i) on both active and passive motion and (ii) in both weight-bearing and nonweight-bearing.  

b.  The examiner should comment on whether these disabilities exhibit weakened movement, excess fatigability, or incoordination attributable to the service-connected disabilities.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

4.  After the development requested above has been completed, readjudicate the issues on appeal, taking into consideration any evidence that has been added to the claims file since the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




